DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-36 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goreham et al. (US 20080279731. Goreham hereafter).
With respect to claim 31, Goreham discloses a method (Figs 1-10) of operating a flowable medium dispenser (part of 2 as shown in Fig. 3), the method comprising: 
providing a power source (via 30) to the flowable medium dispenser that defines an axis (axis of 62), and includes a visual indicator (LEDs 74, 76, 78, 80 and shade 8), a housing (8 and 24) with an exterior surface, and a central aperture that surrounds (aperture surrounded by plurality of fins 46. Fig. 4) the axis and 
dispensing a flowable medium (from 36 to the upper circular opening via heat source 54 and chimney 62) through the central aperture, 
wherein the visual indicator is configured to extend around the axis (Figs. 3 and 5-8b) and coupled (secured) to the exterior surface (on the inner side), and 
wherein the visual indicator is configured to emit at least two different visual indications (Paragraphs [0075]-[0082]).
With respect to claim 32, Goreham discloses wherein the flowable medium dispenser further comprises a diffusion element (heat source 54 and chimney 62), wherein the diffusion element is configured to be powered by the power source, and wherein the visual indicator is configured to emit a first visual indication (candle mode or On mode. Paragraph [0081]) when the diffusion element is powered.
With respect to claim 33, Goreham discloses wherein the visual indicator is configured to emit a second visual indication (first mode. Paragraph [0075]) when the flowable medium dispenser transitions from an off state to an on state.
With respect to claim 34, Goreham discloses wherein the first visual indication is different from the second visual indication (Paragraph [0081] vs. Paragraph [0075]).
With respect to claim 35, Goreham discloses the method further comprising providing a sleep state interval ("off cycle" in second mode. Paragraph [0076]), wherein the visual indicator is configured to emit a third visual indication during the sleep state interval.
With respect to claim 36, Goreham discloses wherein the third visual indication is different from the first visual indication and the second visual indication (Paragraph [0081] vs. Paragraph [0075] vs. Paragraph [0076]).
With respect to claim 39, Goreham discloses wherein the visual indicator is configured to emit the at least two different visual indications over at least 180 degrees of a circumference (LEDs 74, 76, 78 and 80 in Figs. 3 and 5-8b) thereof.
With respect to claim 40, Goreham discloses wherein the visual indicator comprises an annular hollow body (Figs. 7a-7b) having at least one LED light disposed therein.
With respect to claim 41, Goreham discloses wherein the at least one LED light is disposed along at least 90 degrees of the annular body about the axis (LEDs 74, 76, 78 and 80 in Figs. 3 and 5-8b).
With respect to claim 42, Goreham discloses wherein the housing defines a circular (bottom) opening at a first (lower) end thereof, and wherein the visual indicator is configured to couple to the first end around the circular opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goreham in view of Meyer et al. (WO 2017/178931. Meyer hereafter).
With respect to claim 37, Goreham discloses the method as in claim 36 except for detecting a low fill status of the flowable medium, wherein the visual indicator is configured to emit a fourth visual indication when the low fill status is detected and wherein the fourth visual indication is different from the first visual indication, the second visual indication, and the third visual indication.
However, Meyer teaches a method (Figs. 1-14) of operating a flowable medium dispenser (100), the method comprising: providing a power source (page 11, lines 13-21), to a flowable medium dispenser that includes a visual indicator (340); and dispensing a flowable medium (liquid 19 and aerosol of the tobacco substrate), wherein the visual indicator is a light ring (page 9, lines 29-31 and Figure 8) that is configured to (capable of) extend along a (top round and two concave sides) circumference of the flowable medium dispenser and is configured to (capable of) emit at least two different visual indications (ON and OFF), wherein the dispenser further includes a diffusion element (aerosol-generating substrate (302) includes a vessel, a receptacle, and an electrical heating element), wherein the diffusion element is configured to (capable of) be powered by the power source, and wherein the light ring is configured to emit a first visual indication (turn ON) when the diffusion element is powered (page 9, lines 29-31); wherein the dispenser further includes a diffusion element (aerosol-generating substrate (302) includes a vessel, a receptacle, and an electrical heating element), wherein the diffusion element is configured to (capable of) be powered by the power source, and wherein the light ring is configured to emit a second visual indication (turn OFF) when the diffusion element is not powered (page 9, lines 29-31). Meyer further teaches detecting a low fill status of the flowable medium, wherein the light ring is configured to provide a fourth visual indication when the low fill status is detected (Page 6 line 26 to Page 7 line 4 and lines 23-29) and wherein the fourth visual indication is different from the first visual indication and the second visual indication.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the fourth visual indication, as taught by Meyer, to Goreham’s visual indicator, in order to indicate low fill status of the flowable medium (Page 6 line 26 to Page 7 line 4 and lines 23-29).

Response to Arguments
Applicant's arguments filed on September 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Goreham’s visual indicator are disposed along the interior of the housing and therefore cannot anticipate the claimed invention.
Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (the visual indicators are disposed on the exterior of the housing) can be found in the claimed invention. Claim 31 recites “wherein the visual indicator is configured to extend around the axis and coupled to the exterior surface.” The terms “coupled to” has been interpreted as “secured to” and the visual indicator of Goreham is configured to secured to the exterior surface on the inner side.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                             October 18, 2022